Citation Nr: 0501199	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied service connection for PTSD.  In November 
2000, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2001, and 
the veteran filed a substantive appeal in December 2001.  

In March 2004, the veteran offered testimony during a hearing 
before a Decision Review Officer (DRO), and in April 2004, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of each 
hearing is associated with the claims file.    


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been completed.

2.	The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.   

3.	The veteran did not engage in combat with the enemy during 
service.

4.	The veteran's claimed in-service stressful experiences (to 
include claimed personal assaults) have not been corroborated 
by service records or other credible, supporting evidence, 
and the veteran has not provided sufficient information for 
VA to further attempt to independently corroborate any such 
in-service stressful experience.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 2001 SOC, the June 2004 supplemental SOC 
(SSOC), and the RO's letters of November 2001 and August 
2004, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its November 2001 
letter, the RO notified the veteran of the recent enactment 
of the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to enable it to 
obtain any VA treatment records, employment records, records 
from other Federal agencies, or further service medical 
records (SMRs).  In an August 2004 letter sent to the 
veteran, the RO requested that the veteran submit any 
additional evidence in his possession that pertained to his 
claim.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.     § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way, prejudiced the veteran.  

As indicated above, the RO issued the November 2001 SOC 
explaining what was needed to substantiate the claim within 
one-year of the July 2001 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond. 
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of November 2001 and August 
2004; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Puget Sound 
Healthcare System, a VA Medical Center in Seattle, Washington 
(hereinafter Seattle VAMC), dated from December 2002 to June 
2004; treatment reports from a VA Vet Center (although a name 
and location are not provided with these records, the 
facility appears to be affiliated with the Seattle VAMC) 
dated from June 1999 to November 1999; the veteran's SMRs, 
and service personnel records; and has arranged for the 
veteran to undergo VA examination.  The RO has also attempted 
to obtain records of any in-service hospitalization at the 
Madigan Army Medical Center in Tacoma, Washington, in 
response to the veteran's allegation that he was treated at 
this facility in February 1968 for suspected meningitis; 
however, this facility has responded that there were no 
treatment records on file that pertained to the veteran.  
Additionally, the RO has provided the veteran the with 
opportunity to testify during hearings before both RO and 
Board personnel.  

Moreover, the veteran has been given opportunities to submit 
evidence to support his claim; he has submitted a newspaper 
clipping from May 1968, a March 2000 letter from Dr. R. Fink, 
private psychiatrist, and a July 2002 treatment report from 
Dr. J. Link.  The veteran has also submitted statements in 
support of his claim dated from October 2001 and April 2002, 
and letters dated March 2004, May 2004, and August 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs include a July 1968 notation that he 
complained of experiencing "nerves" and was prescribed a 
sleeping medication.  There is no record of any other 
symptoms of or treatment for a psychiatric condition.

Service personnel records reflect that Article 15 proceedings 
were brought against the veteran on February 16, 1968, for 
use of "contemptuous language" towards a superior non-
commissioned officer.  He thereafter underwent as a 
disciplinary measure the forfeiture of one month of pay.  The 
veteran received another      Article 15 on April 1, 1968 for 
failure to report for duty at the prescribed time and 
location, and received as punishment the forfeiture of one 
month of pay, restriction to the limits of the company area 
for a period of 14 days, and extra duty for 14 days.        

Service records also reflect that the veteran underwent 
confinement on May 21, 1968, and from July 2, 1968 to July 
16, 1968.  

On August 16, 1968, the veteran underwent a special court 
martial on the charges of being absent without leave (AWOL) 
from April 22, 1968 to May 20, 1968, and from June 1, 1968 to 
June 30, 1968.  The veteran was convicted of these charges, 
and received a sentence of a period of confinement, and 
forfeiture of pay over a period of three months.    

The veteran underwent an early separation in October 1968 for 
hardship or dependency, due to financial circumstances 
affecting his family.

Post-service treatment records from a VA Vet Center (as noted 
above, that appears to be affiliated with the Seattle VAMC), 
dated from June 1999 to November 1999, include a November 
1999 record of a VA social worker's assessment of PTSD and 
dysthymic disorder, with an assigned Global Functioning 
Assessment (GAF) of 50 at present, and 55 in the past year.  

In his March 2000 letter, Dr. R. Fink, private psychiatrist, 
provided a diagnosis of PTSD, panic disorder, and dysthymia.  

On VA examination in August 2000, the veteran reported in-
service stressors, to include that, during basic training he 
was involved in an altercation with a superior officer.  
According to the veteran, he was in formation when a second 
lieutenant (the veteran's drill instructor at the time) asked 
a fellow soldier his name, the soldier was too anxious to 
respond, and the veteran responded on behalf of the soldier.  
The second lieutenant responded by grabbing the veteran from 
behind and throwing him to the ground.  The veteran was able 
to return to his feet, at which time he hit the second 
lieutenant.  Three non-commissioned officers who were nearby 
then stepped in to subdue the veteran, including kicking him 
repeatedly, and he was subsequently confined and received an 
Article 15 for his actions.  Additionally, the veteran 
reported as psychological traumas in service having had 
numerous fights with other members of his detachment, 
including during the time frame that he was confined in a 
stockade located at [redacted], California, and another 
incident while in confinement during which the military 
police station surrounding the stockade was firebombed and/or 
grenaded.       

On current examination, the veteran reported experiencing 
symptoms of anhedonia, sleep disturbances, and irritability.  
On mental status examination, the veteran was casually 
dressed, clean, and moderately groomed.  He was oriented to 
time, place, as well as purpose of the examination.  His 
responses to questions of content were adequate and complete.  
His affect was noticeably anxious, and demeanor was ranging 
from irritation to mild dysthymia.  The examiner diagnosed 
the veteran with depression/anxiety due to medical 
conditions, specifically a 1975 back injury, lumbar, a 1989 
eye injury, and a cervical strain during the 1990s as a 
result of a motor vehicle accident.  The examiner assigned a 
GAF 55 to 60, both at present, and the highest level in the 
past six months.

Outpatient records from the Seattle VAMC, dated from December 
2002 to June 2004, include a June 2003 report from a VA 
treatment provider (presumably a mental health counselor) 
that provided an assessment of PTSD, and also noted the 
veteran symptoms of agitated and disheveled appearance and 
behavior, anxious mood, intrusive recollections of military 
experiences, and passive suicidal ideation without plan.  In 
July 2003, a VA psychiatrist noted the veteran's symptoms of 
nightmares, sleep disturbances, flashbacks, excessive anger 
and irritability, depressed mood, and hypervigiliance.  The 
psychiatrist provided a clinical impression of symptomatology 
consistent with the criteria for PTSD, the origin of which 
appeared to be noncombat military trauma, and consistent also 
with the criteria for a diagnosis of obsessive-compulsive 
disorder and major depressive disorder, chronic.  

During the March 2004 hearing before a DRO, the veteran 
testified that, as regards the claimed stressor involving an 
assault by his drill instructor, he did recall using 
profanity, as reflected in the account of the incident in his 
personnel records; however, according to the veteran he had 
only used this language after the drill instructor had hit 
him.  The veteran also stated that the more serious physical 
altercations with other service members that he experienced 
occurred while he was confined in the stockade, but that he 
did not then report any of these incidents to the 
authorities, nor did he seek medical treatment for any 
injuries sustained in these fights.  According to the 
veteran, he also complained to his commanding officers about 
physical altercations that occurred at times other than 
during his confinement, but that these complains were not 
taken seriously or acted upon.  The veteran also acknowledged 
that he went AWOL on various occasions during his active 
service; however, his reported reasons for these absences 
were to check on the well-being of his family after they had 
experienced a house fire, and also to avoid further conflicts 
with his drill instructors.         

Also in March 2004, the veteran submitted a copy of a May 
1968 newspaper clipping from an Armed Forces publication, 
with an article stating that earlier that month, two members 
of an army explosive ordnance disposal (EOD) team had defused 
a homemade bomb that had been constructed by an individual 
residing in Washington state.  

During the April 2004 Board hearing, the veteran again 
related the circumstances of the alleged stressful events 
during service, including an account of the alleged assault 
by his drill instructor, although the veteran indicated that 
he did not report this incident to any other commanding 
officers.   

III.	Analysis
 
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).  The Board notes that in March 
2002, 38 C.F.R. § 3.304(f) was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(3) (2004).

The pertinent medical evidence in this case includes a June 
2003 mental health counselor's assessment of PTSD, and a July 
2003 VA psychiatrist's diagnosis of PTSD.  However, even 
assuming, without deciding, that the veteran has met the 
first criteria for establishing service connection for the 
condition-a diagnosis of PTSD rendered in accordance with 
the DSM-IV-the Board finds that in this case, the claim must 
nonetheless fail because another essential criterion-
credible evidence that a claimed stressor actually occurred-
has not been met.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

In the instant case, the record does not establish that the 
veteran participated in combat, as his DD-214 states a 
military occupational specialty (MOS) of a duty solider, and 
does not reflect receipt of any medals indicative of combat 
service, or show that the veteran served anywhere outside of 
the United States during his active service from January 1968 
to October 1968.  The veteran is also not claiming that his 
alleged in-service stressful experiences are the result of 
any participation in combat.  As the veteran's claimed 
stressors do not involve any participation in combat with the 
enemy, his lay statements, alone, are not sufficient to 
establish the occurrence of any in-service stressor; rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet. App. at 98. 

As indicated above, the stressful experiences that the 
veteran has identified are an assault by his drill 
instructor during basic training, followed by having been 
physically restrained and beaten by a group of superior non-
commissioned officers when the veteran attempted to defend 
himself against his drill instructor's actions; being forced 
to defend himself in numerous physical altercations 
initiated by other soldiers in his unit, in particular 
during the time period during which the veteran was confined 
within a stockade at [redacted]; and witnessing a firebombing 
and/or grenade explosion while he was at the stockade.  

The Board notes that some of the veteran's claimed in-
service stressors involve personal assaults, and therefore 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Furthermore, 
as noted above, under Paragraph 5.14(d), Part III, of VA's 
Adjudication Procedure Manual, M21-1, it is noted that 
service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, 
roommates, fellow service members, or clergy, may provide 
credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).      

Considering the evidence in light of the above-cited 
criteria, the Board finds that there is no credible 
supporting evidence that any of the veteran's claimed in-
service stressful experiences actually occurred.

The veteran's SMRs in this case document treatment in July 
1968 for a complaint regarding "nerves," but no information 
is provided as to the cause or precipitating factor for this 
reported symptom.  The RO has also obtained the veteran's 
service personnel records, and these records do not contain 
any information that might corroborate the claimed in-service 
events.  While the veteran's personnel records document his 
Article 15 in February 1968 for use of profanity towards a 
superior officer earlier that month, and that he was confined 
at various periods during active service in the stockade 
located at [redacted], there is no record of any actual assault 
or physical altercations involving the veteran, during either 
the February 1968 incident or his subsequent confinement.  
There is also no reference in the veteran's personnel records 
or any other service records obtained by the RO, of an 
alleged firebombing in the vicinity of the stockade.  

Further, RO efforts to attempt to independently corroborate 
any claimed in-service personnel assaults is not warranted..  
During the Board hearing and on other occasions, the veteran 
admitted that he did not report the assault by his drill 
instructor to any other commanding officers, and there was no 
investigation conducted regarding his other complaints of 
assaults in service; under these circumstances (and taking 
into account the above-mentioned review of the veteran's 
personal records), there appears to be no official service 
records pertaining to the alleged in-service assaults.       

While under 38 C.F.R. § 3.304(f) evidence from sources other 
than the veteran's service records may corroborate his 
account of an alleged personal assault, the veteran neither 
submitted any such alternative, corroborating evidence, nor 
has identified any existing, outstanding evidence of this 
nature.  During his DRO hearing, the veteran testified that 
his periods of AWOL during his active service (as documented 
in his service personnel records)were, in part, attempts to 
avoid further conflict with his drill instructor and other 
officers, however, a review of this contention in light of 
all the evidence of record shows that the veteran's 
unauthorized absences do not demonstrate a behavior change 
that would substantiate a prior assault.  Rather, the record 
reflects that the veteran's first documented period of AWOL 
in service began on April 22, 1968, more than three months 
after the incident in which the veteran was allegedly 
attacked by his drill instructor and beaten by a group of 
non-commissioned officers.  The veteran has also stated 
during the DRO hearing that his motivation for these 
unauthorized absences included returning to his home to check 
on his family, as well as avoiding any conflict with 
commanding officers.  (The veteran has not alleged that any 
of his time spent AWOL was in response to the other alleged 
assaults by other servicemen, and, in any event, the Board 
points out that the veteran's confinement in a stockade, when 
he alleges the majority of these assaults occurred, is dated 
from after the first period of AWOL.) 

As regards the veteran's claimed stressful event involving an 
alleged firebombing, the only evidence that the veteran has 
submitted in support of this claim his third a May 1968 
newspaper article, there is no actual information in the 
article that would substantiate the occurrence of the alleged 
firebombing in the vicinity of a military base.  The veteran 
also has not provided any statements from former service 
comrades or others, or identified any other sources of 
information, that would corroborate this alleged in-service 
stressful experience.

The Board also points out that, in addition to the above-
mentioned claimed stressors, the veteran has not provided any 
details of any other stressful in-service experience(s).  
During the Board hearing, the veteran vaguely referred to an 
in-service racial melee; however, he also indicated that, 
like the alleged personnel assaults, this incident was not 
reported.

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD; hence, further development of the claim is not 
warranted.

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R  § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.



                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


